DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 25th, 2021 has been entered. Claims 1-11 remain pending in the application. Claims 12-13 are allowable. Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection as well as 112(b) and 102 rejections previously set forth in the Non-Final Office Action mailed October 27th, 2020.
Drawings
As noted above the Drawings mailed 01/25/2021 have been accepted and overcome each and every objection.
Specification
As noted above the Specification mailed 01/25/2021 has been accepted and overcomes each and every objection.
Claim Objections
As noted above the Claim Objections previously set forth have been overcome by amendment. However, new objections have arisen due to amendment.
Claim 2 is objected to because of the following informalities:  Claim 2, line 3: “configure to predict” should be corrected to “configured to predict”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
As noted above the 112(b) rejection previously set forth as been overcome by amendment to the claims.
Claim Rejections - 35 USC § 102
As noted above the 102 rejections previously set forth have been overcome by amendment to the claims.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (J.P. Publication No. 2007-301691) in view of Edsinger et al. (U.S. Patent No. 9,205,560).

Regarding claim 1, (Currently Amended) Hamahata teaches:
A control apparatus (See para[0002], line 4 a servo control section), comprising: 
a prediction section (See para[0005], line 17, torque inference means and para[0009], line 10, arithmetic processing section), in an actuator (See para[0002], line 4, a servo motor) including a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot), configured to: 
predict a detection value of the torque sensor based on the detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3); and 
a trouble determination section configured to: 
compare the predicted detection value of the torque sensor with a measured value of the torque sensor to perform trouble determination on the torque sensor (See para[0005], lines 26-29; and para[0009], lines 23-25. Torque difference calculating means which computes the difference [between] … guess torque and the torque … detected by … torque detection means. electric power cutoff means).
Hamahata is silent as to the language of:
predict a detection value of the encoder based on a detection value of the torque sensor; and 

Nevertheless Edsinger teaches:
predict a detection value of the encoder based on a detection value of the torque sensor (See Col. 13, lines 5-12; Col. 6, lines 36-42 and lines 53-56; and Col. 12, lines 20-22. The relationship between motor position “MQ” and joint positon “JQ” can be normalized according to the … (belt tension “BT” multiplied by scalar “K” … JQ=MQ*GR+BT*K. By multiplying the belt tension by a scalar, the computing device may determine a first estimate of an output torque); and 
compare the predicted detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder (See FIG. 5, and Col. 11, lines 27-30, and Col. 13, lines 16-18. Block 512. –e < JQ–MQ*GR–BT*K < e.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata to predict a detection value of the encoder based on a detection value of the torque sensor; and compare the predicted detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder such as that of Edsinger. Both Hamahata and Edsinger are analogous to the instant application, as they are directed to the same problem of identifying trouble in robotic arm sensors or actuators. Edsinger teaches, “Redundant sensors may add unwanted costs. Redundant sensors also tend to fail in the same way, so a redundant pair of sensors may fail at the same time” (See Col. 1, lines 36-40). One of ordinary skill would have been motivated to modify Hamahata, because preforming trouble 

Regarding claim 2, (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 1, 
wherein the prediction section includes an encoder prediction value calculation section configure to predict the detection value of the encoder based on the detection value of the torque sensor.
Nevertheless Edsinger teaches:
wherein the prediction section includes an encoder prediction value calculation section (See Fig. 3, control law module 314) configure to predict the detection value of the encoder based on the detection value of the torque sensor (See Col. 13, lines 5-12; Col. 6, lines 36-42 and lines 53-56; and Col. 12, lines 20-22. The relationship between motor position “MQ” and joint positon “JQ” can be normalized according to the … (belt tension “BT” multiplied by scalar “K” … JQ=MQ*GR+BT*K. By multiplying the belt tension by a scalar, the computing device may determine a first estimate of an output torque).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata wherein the prediction section includes an encoder prediction value calculation section configure to predict the detection value of the encoder based on the detection value of the torque sensor such as that of Edsinger. Both Hamahata and Edsinger are analogous to the instant application, as they are directed to the same problem of identifying trouble in robotic arm sensors or actuators. Edsinger teaches, “Redundant sensors may add (See Col. 1, lines 36-40). One of ordinary skill would have been motivated to modify Hamahata, because preforming trouble determination on an encoder without adding redundant sensors would help to reduce cost and increase reliability, as recognized by Edsinger.

Regarding claim 3, (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
wherein the prediction section includes a torque sensor prediction value calculation section (See para[0005], line 17, torque inference means) configured to predict the detection value of the torque sensor based on the detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3).

Regarding claim 9, (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
wherein the trouble determination section is further configured to: 
perform the trouble determination for the torque sensor based on a difference between the predicted detection value of the torque sensor and the measured value of the torque sensor that is one of greater than or equal to a first threshold value (See para[0023]. A torque difference calculating means which computes a difference with the actually transmitted torque. Beyond a specified value).

perform the trouble determination for the encoder based on a difference between the predicted detection value of the encoder and the measured value of the encoder that is one of greater than or equal to a second threshold value.
Nevertheless Edsinger teaches:
perform the trouble determination for the encoder based on a difference between the predicted detection value of the encoder and the measured value of the encoder that is one of greater than or equal to a second threshold value (See FIG. 5, and Col. 11, lines 27-30, and Col. 13, lines 16-18. Block 512. –e < JQ–MQ*GR–BT*K < e. Error threshold).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata to perform the trouble determination for the encoder based on a difference between the predicted detection value of the encoder and the measured value of the encoder that is one of greater than or equal to a second threshold value such as that of Edsinger. Both Hamahata and Edsinger are analogous to the instant application, as they are directed to the same problem of identifying trouble in robotic arm sensors or actuators. Edsinger teaches, “Redundant sensors may add unwanted costs. Redundant sensors also tend to fail in the same way, so a redundant pair of sensors may fail at the same time” (See Col. 1, lines 36-40). One of ordinary skill would have been motivated to modify Hamahata, because preforming trouble determination on an encoder without adding redundant sensors would help to reduce cost and increase reliability, as recognized by Edsinger. 

Regarding claim 11, (Currently Amended) Hamahata teaches:

in an actuator (See para[0002], line 4, a servo motor) including a torque sensor that detects torque generated at a driving shaft (See para[0016], lines 13-14, the torque sensors 9a and 9b as a torque detecting means which detects the torque concerning the reduction gears), and an encoder that detects a rotational angle of the driving shaft (See para[0020], lines 2-3, a rotation angle position from the encoder 24 of each joint of the robot); 
predicting a detection value of the torque sensor based on the detection value of the encoder (See para[0023], torque inference means which guesses torque required in order to make the robot arm 21 drive from the control information received from the position control part 3); and 
comparing the predicted detection value of the torque sensor with a measured value of the torque sensor or the encoder to perform trouble determination on the torque sensor.
Hamahata is silent as to the language of:
Predicting a detection value of the encoder based on a detection value of the torque sensor; and 
comparing the predicted detection value of the encoder with a an actually measured value of the encoder to perform trouble determination on the encoder.
Nevertheless Edsinger teaches:
Predicting a detection value of the encoder based on a detection value of the torque sensor (See Col. 13, lines 5-12; Col. 6, lines 36-42 and lines 53-56; and Col. 12, lines 20-22. The relationship between motor position “MQ” and joint positon “JQ” can be normalized according to the … (belt tension “BT” multiplied by scalar “K” … JQ=MQ*GR+BT*K. By multiplying the belt tension by a scalar, the computing device may determine a first estimate of an output torque); and 
comparing the predicted detection value of the encoder with a an actually measured value of the encoder to perform trouble determination on the encoder (See FIG. 5, and Col. 11, lines 27-30, and Col. 13, lines 16-18. Block 512. –e < JQ–MQ*GR–BT*K < e.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata wherein predicting a detection value of the encoder based on a detection value of the torque sensor; and comparing the predicted detection value of the encoder with a an actually measured value of the encoder to perform trouble determination on the encoder such as that of Edsinger. Both Hamahata and Edsinger are analogous to the instant application, as they are directed to the same problem of identifying trouble in robotic arm sensors or actuators. Edsinger teaches, “Redundant sensors may add unwanted costs. Redundant sensors also tend to fail in the same way, so a redundant pair of sensors may fail at the same time” (See Col. 1, lines 36-40). One of ordinary skill would have been motivated to modify Hamahata, because preforming trouble determination on an encoder without adding redundant sensors would help to reduce cost and increase reliability, as recognized by Edsinger.

Claims 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (J.P. Publication No. 2007-301691) in view of Edsinger et al. (U.S. Patent No. 9,205,560) as applied to claims 1, 2, and 3 above, and further in view of Featherstone (Featherstone, Roy. Rigid Body Dynamics Algorithms. 1st ed. 2008. New York, NY: Springer US, 2008. Web.).

Regarding claim 4. (Currently Amended) Hamahata teaches:
The control apparatus according to claim 1, 
Wherein the prediction section (See para[0005], line 17, torque inference means and para[0009], line 10, arithmetic processing section) is further configured to predict the detection value of the torque sensor based on an equation of motion (See para[0045], lines 3-10. Computes using a publicly known Newton-Euler method).
Hamahata is silent as to the language of:
Predict the detection value of the encoder based on an equation of motion, and 
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Edsinger teaches:
Predict the detection value of the encoder based on an equation of motion (See Col. 7, lines 34-55. PID controller algorithm).
Edsinger is silent as to the language of:
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Featherstone teaches:
the equation of motion defines a relationship between external force generated by the actuator at the driving shaft , the torque generated at the driving shaft, angular velocity of the See Chapter 5, Inverse Dynamics, Section 5.3 The Recursive Newton-Euler Algorithm, Steps 1-3. Let vi and ai be the velocity and acceleration of body i. Let fiB be the net force acting on body i. This force is related to the acceleration of body i by the equation of motion: fiB = Iiai + vi X*Iivi. Let fi be the force transmitted from body λ(i) to body i across joint i, and let fix be the external force acting on body i.  The net force on body i is then fiB = fi + fix - ∑j∈μ(i) fj.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Edsinger wherein the equation of motion defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator such as that of Featherstone. Hamahata, Edsinger, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Edsinger, because using a recursive Newton-Euler algorithm to predict a torque sensor value and an encoder value would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 5. (Currently Amended) Hamahata is silent as to the language of:
The control apparatus according to claim 2, 
wherein the encoder prediction value calculation section is further configured to predict the detection value of the encoder based on an equation of motion that defines a relationship 
Nevertheless Edsinger teaches:
wherein the encoder prediction value calculation section is further configured to predict the detection value of the encoder based on an equation of motion (See Col. 7, lines 34-55. PID controller algorithm).
Edsinger is silent as to the language of:
an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Featherstone teaches:
an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator (See Chapter 5, Inverse Dynamics, Section 5.3 The Recursive Newton-Euler Algorithm, Steps 1-3. Let vi and ai be the velocity and acceleration of body i. Let fiB be the net force acting on body i. This force is related to the acceleration of body i by the equation of motion: fiB = Iiai + vi X*Iivi. Let fi be the force transmitted from body λ(i) to body i across joint i, and let fix be the external force acting on body i.  The net force on body i is then fiB = fi + fix - ∑j∈μ(i) fj.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Edsinger with an equation of motion that defines a relationship between external force generated by the actuator at the driving shaft, the torque generated at the (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Edsinger, because using a recursive Newton-Euler algorithm to predict a torque sensor value and an encoder value would have been computationally more efficient, as recognized by Featherstone.

Regarding claim 7. (Currently Amended) Hamahata teaches:
The control apparatus according to claim 3, 
wherein the torque sensor prediction value calculation section is further configured to predict the detection value of the torque sensor based on an equation of motion (See para[0045], lines 3-10. Computes using a publicly known Newton-Euler method).
Hamahata and Edsinger are silent as to the language of:
an equation of motion that defines a relationship between external force torque at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator.
Nevertheless Featherstone teaches:
an equation of motion that defines a relationship between external force torque at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator (See Chapter 5, Inverse Dynamics, Section 5.3 The Recursive Newton-Euler Algorithm, Steps 1-3. Let vi and ai be the velocity and acceleration of body i. Let fiB be the net force acting on body i. This force is related to the acceleration of body i by the equation of motion: fiB = Iiai + vi X*Iivi. Let fi be the force transmitted from body λ(i) to body i across joint i, and let fix be the external force acting on body i.  The net force on body i is then fiB = fi + fix - ∑j∈μ(i) fj.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Edsinger with an equation of motion that defines a relationship between external force torque at the driving shaft, the torque generated at the driving shaft, angular velocity of the actuator, and angular acceleration of the actuator such as that of Featherstone. Hamahata, Edsinger, and Featherstone are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Featherstone teaches, “Recursive algorithms are far more efficient, and they have computational complexities as low as O(n)” (See Chapter 5, Section 5.2, Page 92). One of ordinary skill would have been motivated to modify Hamahata and Edsinger, because using a recursive Newton-Euler algorithm to predict a torque sensor value and an encoder value would have been computationally more efficient, as recognized by Featherstone.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamahata (J.P. Publication No. 2007-301691) in view of Edsinger et al. (U.S. Patent No. 9,205,560) as applied to claim 1 above, and further in view of Fukushima et al. (U.S. Publication No. 2015/0250547).

Regarding claim 10, (Original) Hamahata and Edsinger are silent as to the language of

wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted.
	Nevertheless Fukushima teaches
	wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted (See Fig. 1, component 510 and component 515). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hamahata and Edsinger wherein the actuator drives a joint section of a supporting arm on which a medical instrument is mounted such as that of Fukushima. Hamahata, Edsinger and Fukushima are analogous to the instant application, as they are directed to the same field of endeavor, controlling a robotic arm. Hamahata teaches, “tools corresponding to the purpose of the robot 2 in the uppermost tip part of the connected robot arm 21 (for examples, a welding gun, a hand, etc.)” (See para[0015]). One of ordinary skill would have been motivated to modify Hamahata and Edsinger, because using the known medical tool mounted on Fukushima would have been obvious because the substitution of the tools from Hamahata for the medical tool from Fukushima would have yielded predictable results to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 would be allowable for disclosing
The control apparatus according to claim 5,
wherein the encoder prediction value calculation section is further configured to:
predict the angular acceleration of the actuator in a next cycle based on the equation of motion, the generated torque in a current cycle, external force torque in the current cycle, and the angular velocity of the actuator in the current cycle, wherein the next cycle is subsequent in time to the current cycle; and 
predict the detection value of the encoder for each control cycle based on the equation of motion and the predicted angular acceleration of the actuator in the next cycle.
Hamahata, Edsinger, and Featherstone disclose all of the elements of claim 5, but fail to disclose an iterative method as claimed in claim 6.
Kamikawa et al. (U.S. Publication No. 2017/0066131) discloses a method of controlling a robotic arm using the same equation of motion as used in instant application and a feedforward method. However, the feedforward method used in Kamikawa does not save the same variables as claim 6 for use in a next cycle. 
Oaki et al. (U.S. Publication No. 2013/0073085) discloses an iterative method for collision determination (See para[0101]). However, this iterative method is used to compare a disturbance torque from a previous sampling period to a disturbance torque from a current sampling period. This method does not save values such as “the angular acceleration in a next cycle” to be used for calculations in a subsequent cycle.
See para[0005]). However, this iterative method computes values in an order different from that claimed in claim 6.

Claim 8 would be allowable for disclosing
 The control apparatus according to claim 7,
wherein the torque sensor prediction value calculation section is further configured to: 
predict the external force torque in a previous cycle based on the equation of motion, the generated torque in the previous cycle, the angular velocity of the actuator in the previous cycle, and the angular acceleration of the actuator in a current cycle, 
wherein the current cycle is subsequent in time to the previous cycle; and 
predict the detection value of the torque sensor for each control cycle based on the equation of motion and the predicted external force torque of the actuator in the previous cycle.
Hamahata and Edsinger disclose all of the elements of claim 7, but fail to disclose an iterative method as claimed in claim 8.
Kamikawa et al. (U.S. Publication No. 2017/0066131) discloses a method of controlling a robotic arm using the same equation of motion as used in instant application and a feedforward method. However, the feedforward method used in Kamikawa does not save the same variables as claim 8 for use in a next cycle.
Oaki et al. (U.S. Publication No. 20130073085) discloses an iterative method for collision determination (See para[0101]). However, this iterative method is used to compare a 
Kamiya et al. (J.P. Publication No. 06289938) discloses an iterative method for collision detection (See para[0005]). However, this iterative method computes values in an order different from that claimed in claim 8.

Claims 12 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 12. (New) would be allowable for disclosing:
A control apparatus, comprising: 
a prediction section, in an actuator including a torque sensor that detects torque generated at a driving shaft, and an encoder that detects a rotational angle of the driving shaft, configured to: 
predict a detection value of the encoder based on a detection value of the torque sensor, or predict a detection value of the torque sensor based on the detection value of the encoder; 
predict angular acceleration of the actuator in a next cycle based on an equation of motion, the generated torque in a current cycle, external force torque in the current cycle, and angular velocity of the actuator in the current cycle, 

the next cycle is subsequent in time to the current cycle; and 
predict the detection value of the encoder for each control cycle based on the predicted angular acceleration of the actuator in the next cycle and the equation of motion, the torque generated at the driving shaft, the angular velocity of the actuator, and the angular acceleration of the actuator; and 
a trouble determination section configured to: 
compare the predicted detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder, or 
compare the predicted detection value of the torque sensor with a measure value of the torque sensor to perform trouble determination on the torque sensor.
Hamahata, Edsinger, and Featherstone disclose many of the elements claimed in claim 12, but fail to disclose an iterative method as claimed in claim 12.
Kamikawa et al. (U.S. Publication No. 2017/0066131) discloses a method of controlling a robotic arm using the same equation of motion as used in instant application and a feedforward method. However, the feedforward method used in Kamikawa does not save the same variables as claim 12 for use in a next cycle.
Oaki et al. (U.S. Publication No. 20130073085) discloses an iterative method for collision determination (See para[0101]). However, this iterative method is used to compare a disturbance torque from a previous sampling period to a disturbance torque from a current 
Kamiya et al. (J.P. Publication No. 06289938) discloses an iterative method for collision detection (See para[0005]). However, this iterative method computes values in an order different from that claimed in claim 12.

Claim 13. (New) would be allowable for disclosing:
A control apparatus, comprising: 
a prediction section, in an actuator including a torque sensor that detects torque generated at a driving shaft, and an encoder that detects a rotational angle of the driving shaft, configured to: 
predict a detection value of the encoder based on a detection value of the torque sensor, or predict a detection value of the torque sensor based on the detection value of the encoder; 
predict external force torque of the actuator in a previous cycle based on an equation of motion, the generated torque in the previous cycle, angular velocity of the actuator in the previous cycle, and angular acceleration of the actuator in a current cycle, 
wherein the equation of motion defines a relationship between the external force torque at the driving shaft, and the current cycle is subsequent in time to the previous cycle; and 
predict the detection value of the torque sensor for each control cycle based on the predicted external force torque of the actuator in the previous cycle and the equation of 
a trouble determination section configured to: 
compare the predicted detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder, or compare the predicted detection value of the torque sensor with a measure value of the torque sensor to perform trouble determination on the torque sensor.
Hamahata, Edsinger, and Featherstone disclose many of the elements claimed in claim 13, but fail to disclose an iterative method as claimed in claim 13.
Kamikawa et al. (U.S. Publication No. 2017/0066131) discloses a method of controlling a robotic arm using the same equation of motion as used in instant application and a feedforward method. However, the feedforward method used in Kamikawa does not save the same variables as claim 13 for use in a next cycle.
Oaki et al. (U.S. Publication No. 20130073085) discloses an iterative method for collision determination (See para[0101]). However, this iterative method is used to compare a disturbance torque from a previous sampling period to a disturbance torque from a current sampling period. This method does not save values such as “the angular acceleration in a next cycle” to be used for calculations in a subsequent cycle.
Kamiya et al. (J.P. Publication No. 06289938) discloses an iterative method for collision detection (See para[0005]). However, this iterative method computes values in an order different from that claimed in claim 13.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
Applicant argues that: Hamahata does not expressly or inherently describe at least, for example, the features of "predict a detection value of the encoder based on a detection value of the torque sensor ... compare the predicted detection value of the encoder with a measured value of the encoder to perform trouble determination on the encoder," as recited in amended independent claim 1 and 11.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, and 11 under 35 U.S.C. 102 have been fully considered and are moot in view of the new ground(s) of rejection, made in view of Edsinger et al. (U.S. Patent No. 9,205,560), necessitated by applicant’s amendments.
Applicant argues that: claims 3 and 9 are not anticipated by Hamahata based at least on the dependency on amended independent claim 1. Further, each of claims 3 and 9 separately recites subject matter not described or suggested by Hamahata.
Applicant’s arguments with respect to the rejection(s) of claim(s) 3 and 9 under 35 U.S.C. 102 have been fully considered and are moot in view of the new ground(s) of rejection, made in view of Edsinger et al. (U.S. Patent No. 9,205,560), necessitated by applicant’s amendments.
Applicant argues that: Edsinger does not remedy the above-noted deficiency of Hamahata.

Applicant argues that: Featherstone does not remedy the above-noted deficiency of Hamahata.
Applicant’s arguments with respect to the rejection(s) of claim(s) 4, 5, and 7 under U.S.C. 35 103 have been fully considered and are not persuasive because the new grounds of rejection relies on Edsinger et al. (U.S. Patent No. 9,205,560) to cure any deficiencies in Hamahata (J.P. Publication No. 2007-301691). Therefore, the rejection of claims 4, 5, and 7 is maintained.
Applicant argues that: Fukushima does not remedy the above-noted deficiency of Hamahata.
Applicant’s arguments with respect to the rejection(s) of claim(s) 10 under U.S.C. 35 103 have been fully considered and are not persuasive because the new grounds of rejection relies on Edsinger et al. (U.S. Patent No. 9,205,560) to cure any deficiencies in Hamahata (J.P. Publication No. 2007-301691). Therefore, the rejection of claim 10 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARTER W FERRELL/Examiner, Art Unit 2863  

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863